UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4254


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNATHAN J. STROUD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:08-cr-00285-WO-1)


Submitted:   September 25, 2014            Decided:   October 10, 2014


Before NIEMEYER   and   MOTZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory S. Smith, LAW OFFICES OF GREGORY S. SMITH, Washington,
D.C., for Appellant. Ripley Rand, United States Attorney, Harry
L. Hobgood, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnathan       J.    Stroud       appeals    the     district     court’s

judgment and commitment order revoking his supervised release,

ordering   that    he   serve      a     sentence       of    twenty-four     months’

imprisonment with no further period of supervision, directing

that the sentence run consecutively to any anticipated state

sentence, and that he be given credit for part of the period of

time he was in federal detention.              We affirm.

           Because Stroud did not object to the district court’s

decision that the revocation sentence run consecutively to any

anticipated state sentence, review is for plain error.                         United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                       To establish

plain   error,    Stroud    must    show      “(1)   that     the   district      court

erred, (2) that the error is clear or obvious, and (3) that the

error affected his substantial rights, meaning that it affected

the outcome of the district court proceedings.”                      Id. at 640-41

(internal quotation marks omitted).                  Even if Stroud meets this

burden, we retain discretion to choose whether to recognize the

error and will deny relief unless the court’s error “seriously

affects the fairness, integrity or public reputation of judicial

proceedings.”       Id.     at     641     (internal         quotation    marks     and

alteration omitted).        We find no error, much less plain error,

in the district court’s sentencing decision at issue.                       Setser v.

United States, 132 S. Ct. 1463, 1468 (2012) (sentencing courts

                                          2
have discretion to order a sentence to run consecutively to an

anticipated state sentence).

               Stroud also contends that the district court erred by

ordering that he receive sentencing credit for a period of time

he was in federal detention and that the court compounded the

error     by   choosing    the     wrong       date    to    commence      credit.        The

computation       of     credit        must    occur       after    the     defendant     is

sentenced.       United States v. Wilson, 503 U.S. 329, 333 (1992).

It   is    the    Attorney      General        in    the    first    instance       who    is

responsible       for     computing           sentencing      credit       for     time    in

detention prior to sentencing.                  Id. at 334-35.            If the Attorney

General, through the Bureau of Prisons (“BOP”), does not give

Stroud the sentencing credit he believes he deserves, he can

seek an administrative remedy.                     See 28 C.F.R. § 542.10 (2014).

If he is not satisfied with the result, he can file a petition

under 28 U.S.C. § 2241 (2012).                      See Wilson, 503 U.S. at 336;

United States v. Miller, 871 F.2d 488, 489-90 (4th Cir. 1989).

The court’s decision to order a sentence and to give credit to

Stroud     for   a     period   of      time    in    federal      detention     prior    to

sentencing is without effect as the BOP will be determining how

much credit Stroud should receive for the period he was detained

prior to sentencing.            “[T]he district court cannot perform the

necessary      calculation        at    the    time    of    sentencing      and    []    the

Attorney       General,    in     implementing         the    defendant’s        sentence,

                                               3
cannot avoid computing the credit.”                         Wilson, 503 U.S. at 336.

Thus, there is no reason to vacate the court’s judgment and

commitment order.

              Finally,     Stroud      claims       that     counsel       was    ineffective

because he received an unreasonable twenty-four month sentence.

This claim is not ripe for review.                         Ineffective assistance of

counsel claims are not cognizable on direct appeal unless the

record conclusively establishes “that defense counsel did not

provide effective representation.”                    United States v. Benton, 523

F.3d     424,     435     (4th    Cir.     2008)         (internal         quotation         marks

omitted); see also United States v. Baldovinos, 434 F.3d 233,

239 (4th Cir. 2006).              To allow for adequate development of the

record, ineffective assistance claims are, generally speaking,

more    appropriately       pursued       in   a     motion    filed       pursuant       to    28

U.S.C. § 2255 (2012).             United States v. Baptiste, 596 F.3d 214,

216     n.1     (4th    Cir.     2010).            Because     the    record          does     not

conclusively       show    that    counsel         was     ineffective,          we    will    not

review the issue.

              Accordingly,        we   affirm        the     judgment       and       commitment

order.        We dispense with oral argument because the facts and

legal    contentions       are     adequately         presented       in     the       materials

before    this    court     and    argument         would    not     aid    the       decisional

process.

                                                                                        AFFIRMED

                                               4